       Case 2:19-cv-00258-RMP     ECF No. 7   filed 09/13/19   PageID.23 Page 1 of 8


 1
                                    HONORABLE ROSANNA MALOUF PETERSON
 2
     JACKSON LEWIS P.C.
 3   Barry Alan Johnsrud, WSBA #21952
     520 Pike Street, Suite 2300
 4   Seattle, WA 98101
     206-405-0404
 5   Barry.johnsrud@jacksonlewis.com
     Attorney for Defendant American Medical Response
 6   Ambulance Service, Inc.

 7

 8                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF WASHINGTON
 9
     EQUAL EMPLOYMENT                          No. 2:19-cv-00258-RMP
10   OPPORTUNITY COMMISSION
                                               ANSWER AND AFFIRMATIVE
11                            Plaintiff,       DEFENSES

12         v.

13   AMERICAN MEDICAL RESPONSE
     AMBULANCE SERVICE, INC.
14
                              Defendant.
15

16         Defendant American Medical Response Ambulance Service, Inc. (“AMR”),

17   by and through its undersigned counsel, answers Plaintiff’s Complaint and alleges

18   affirmative defenses as follows:

19                            JURISDICTION AND VENUE

20         1.    Defendant does not contest subject matter jurisdiction.

21
     ANSWER AND AFFIRMATIVE DEFENSES - 1                              Jackson Lewis P.C.
     (Case No. 2:19-cv-00258-RMP)                                  520 Pike Street, Suite 2300
                                                                   Seattle, Washington 98101
                                                                         (206) 405-0404
       Case 2:19-cv-00258-RMP     ECF No. 7       filed 09/13/19   PageID.24 Page 2 of 8


 1         2.     Defendant does not contest venue in the United States District Court

 2   for the Eastern District of Washington.

 3                                         PARTIES

 4         3.     Admit.

 5         4.     Admit.

 6         5.     Defendant admits that it has been an employer engaged in an industry

 7   affecting commerce at all relevant times. Defendant denies the remaining express

 8   and implied allegations of this paragraph.

 9                          ADMINISTRATIVE PROCEDURES

10         6.     Admit.

11         7.     Admit that a determination letter was issued. Deny that Title VII was

12                violated and that there was a need to eliminate “discriminatory

13                practices” or provide relief to Charging Party, Katherine Hall.

14         8.     Admit that there were some communications. Deny that Defendant

15                committed any discriminatory practice as alleged.

16         9.     Admit.

17         10.    Admit.

18         11.    Admit.

19                              STATEMENT OF CLAIMS

20         12.    Denied.

21
     ANSWER AND AFFIRMATIVE DEFENSES - 2                                  Jackson Lewis P.C.
     (Case No. 2:19-cv-00258-RMP)                                      520 Pike Street, Suite 2300
                                                                       Seattle, Washington 98101
                                                                             (206) 405-0404
       Case 2:19-cv-00258-RMP       ECF No. 7   filed 09/13/19   PageID.25 Page 3 of 8


 1         13.      Admit.

 2         14.      Admit, upon information and belief.

 3         15.      Admit that on or about June 30, 2017, Hall provided notice of medical

 4   restrictions while working as a Paramedic and Field Training Officer that would

 5   not allow her to perform the essential functions of her assigned position.

 6   Defendant admits that Hall provided a note from her medical provider and stated

 7   her desire to train for other positions. Defendant denies these positions were a

 8   reasonable accommodation of her pregnancy-related medical restrictions, under the

 9   circumstances.

10         16.      Admit that Defendant was not able to grant Hall’s requests for

11   temporary alternative positions, and that as an alternative accommodation,

12   Defendant offered Hall a job-protected leave of absence. Defendant denies the

13   remaining allegations of this paragraph.

14         17.      Defendant denies for want of knowledge.

15         18.      Admit that on or about June 30, 2017, Hall provided an additional,

16   revised medical restriction, this time limiting Hall’s performance of duty to 12-

17   hour shifts.

18         19.      Admit that Hall’s modified requests still did not allow her to perform

19   the essential functions of her assigned position, based in part on concerns raised by

20   late calls or extrications in her position as a Paramedic who responds to 9-1-1

21
     ANSWER AND AFFIRMATIVE DEFENSES - 3                                Jackson Lewis P.C.
     (Case No. 2:19-cv-00258-RMP)                                    520 Pike Street, Suite 2300
                                                                     Seattle, Washington 98101
                                                                           (206) 405-0404
       Case 2:19-cv-00258-RMP       ECF No. 7   filed 09/13/19   PageID.26 Page 4 of 8


 1   emergency calls and provides prehospital care to members of the public. Denied

 2   as to the remaining allegations of this paragraph.

 3           20.   Admit that Defendant had and has policies or practices specifically for

 4   certain employees with restrictions caused by workplace injuries or workplace

 5   illnesses. Denied as to the remaining allegations, including to the extent the claim

 6   states that Defendant’s policies and practices continue today as they existed in

 7   2017.

 8           21.   Denied.

 9           22.   Denied.

10           23.   Denied.

11                                  PRAYER FOR RELIEF

12           This Defendant denies that Hall or the EEOC are entitled to any relief

13   whatsoever by way of the Complaint.

14                                   GENERAL DENIAL

15           Any allegations or statements in the Complaint, including Plaintiff’s Prayer

16   for Relief, not expressly admitted are denied.

17                               AFFIRMATIVE DEFENSES

18           By way of further answer and without waiving any allegations previously

19   denied, the following affirmative defenses are asserted.

20

21
     ANSWER AND AFFIRMATIVE DEFENSES - 4                                Jackson Lewis P.C.
     (Case No. 2:19-cv-00258-RMP)                                    520 Pike Street, Suite 2300
                                                                     Seattle, Washington 98101
                                                                           (206) 405-0404
       Case 2:19-cv-00258-RMP       ECF No. 7   filed 09/13/19   PageID.27 Page 5 of 8


 1          1.    Hall’s damages, if any, were proximately caused by or contributed to

 2   by acts, omissions, and/or other legal duties of Hall’s.

 3          2.    Pending further discovery, Hall may have failed to properly mitigate

 4   her alleged damages, if any.

 5          3.    Defendant acted reasonably, in good faith, and with reasonable

 6   grounds for believing that its conduct complied with the law.

 7          4.    Without modifying Defendant’s answers to the allegations in the

 8   Complaint, if a trier of fact were to conclude that any protected status or activity

 9   motivated, even in part, any employment decision challenged by Plaintiff, which

10   Defendant expressly denies, Defendant affirmatively states that the same

11   decision(s) would have been made without consideration of any protected status or

12   activity.

13          5.    To the extent that punitive damages are claimed, Defendant had an

14   express policy forbidding discrimination based upon gender and disability and a

15   formal complaint procedure. Defendant relied in good faith on the majority and

16   concurring opinions in Young v. UPS, 135 S.Ct. 1338, 1349-50; 1360-61 (2015), in

17   which the United States Supreme Court expressly rejected the interpretation of the

18   Pregnancy Discrimination Act and the Americans with Disabilities Act here

19   proposed by the Commission, which defeats Plaintiff’s claim for punitive damages

20

21
     ANSWER AND AFFIRMATIVE DEFENSES - 5                                Jackson Lewis P.C.
     (Case No. 2:19-cv-00258-RMP)                                    520 Pike Street, Suite 2300
                                                                     Seattle, Washington 98101
                                                                           (206) 405-0404
       Case 2:19-cv-00258-RMP      ECF No. 7      filed 09/13/19   PageID.28 Page 6 of 8


 1   and demonstrates Defendant’s good faith in following lawful practices with

 2   regarding to its transitional work assignment program.

 3         6.     Defendant’s practices at times material to this case limited its

 4   transitional work assignment program to workers with job-related injuries or

 5   illnesses and where required by state law.

 6         7.     Pending further discovery, Plaintiff’s claims may be subject to the

 7   defenses set forth in F.R.C.P. 12(b).

 8         8.     Plaintiff’s claims should be strictly limited to the scope of

 9   discrimination charged, for failure to exhaust administrative remedies with respect

10   to any theory of discrimination other than sex discrimination by a pregnancy

11   discrimination theory.

12                              RESERVATION OF RIGHTS

13         In further answer, Defendant reserves the right to amend and add additional

14   defenses and make further claims as may be warranted by discovery and motion

15   practice in this case.

16         DATED this 13th day of September, 2019.

17                                           JACKSON LEWIS P.C.

18
                                             By:     s/ Barry Alan Johnsrud
19                                                   Barry Alan Johnsrud, WSBA #21952
                                                     520 Pike Street, Suite 2300
20                                                   Seattle, WA 98101
                                                     206-405-0404
21
     ANSWER AND AFFIRMATIVE DEFENSES - 6                                  Jackson Lewis P.C.
     (Case No. 2:19-cv-00258-RMP)                                      520 Pike Street, Suite 2300
                                                                       Seattle, Washington 98101
                                                                             (206) 405-0404
       Case 2:19-cv-00258-RMP    ECF No. 7   filed 09/13/19   PageID.29 Page 7 of 8


 1                                              Barry.Johnsrud@jacksonlewis.com

 2                                              Attorney for Defendant

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
     ANSWER AND AFFIRMATIVE DEFENSES - 7                             Jackson Lewis P.C.
     (Case No. 2:19-cv-00258-RMP)                                 520 Pike Street, Suite 2300
                                                                  Seattle, Washington 98101
                                                                        (206) 405-0404
        Case 2:19-cv-00258-RMP     ECF No. 7   filed 09/13/19   PageID.30 Page 8 of 8


 1                            DECLARATION OF SERVICE

 2            The undersigned declares under penalty of perjury under the laws of the

 3   United States of America that on this day, I electronically filed a true and accurate

 4   copy of the document to which this declaration is affixed with the Clerk of the

 5   Court using the CM/ECF System, which will send notification of such filing to the

 6   following:

 7                                    Roberta L. Steele
                             U.S. Equal Opportunity Commission
 8                               San Francisco District Office
                             450 Golden Gate Ave, 5th Floor West
 9                                     P.O. Box 36025
                                  San Francisco, CA 94102
10                                      415-522-3011
                                  Roberta.steele@eeoc.gov
11
                                    Attorney for Plaintiff
12
                                       John F. Stanley
13                                         May Che
                             U.S. Equal Opportunity Commission
14                                   Seattle Field Office
                                 909 First Avenue, Suite 400
15                                   Seattle, WA 98104
                                        206-220-6919
16                                 John.stanley@eeoc.gov
                                     May.che@eeoc.gov
17
                                    Attorneys for Plaintiff
18
              DATED this 13th day of September, 2019.
19
                                                    s/ Heather H. Adams
20                                                    Heather H. Adams
     4822-4889-6163, v. 4

21
     ANSWER AND AFFIRMATIVE DEFENSES - 8                               Jackson Lewis P.C.
     (Case No. 2:19-cv-00258-RMP)                                   520 Pike Street, Suite 2300
                                                                    Seattle, Washington 98101
                                                                          (206) 405-0404
